DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This action is responsive to the amendment dated 2/01/2022.  Claims 1-10 remain pending.  Claims 1-10 have been amended.  The applicant’s amendment has necessitated the new ground(s) of rejection below.  This action is Final.

Response to Remarks
	Applicant’s amendments to claim 1 has overcome the 112(b) rejection applied in the last Office Action.  The 112(b) rejection to claim 1 is withdrawn.
Applicant's amendment to recite the valve core being aligned with the fluid channel such that an outer edge of the valve core is adjacent an inner wall of the fluid channel and an inner edge of the pressure relief member is aligned with the outer edge of the valve core, and an outer edge of the pressure relief member is disposed within the pressure relief channel, the pressure relief member being deformable has overcome the rejection of record. However, a new ground(s) of rejection is applied to the claims below. As such, applicant's arguments with respect to the 102 rejection over Kochanski (DE 102017214754 A1) have not been found persuasive. A new interpretation of Kochanski as stated below in the 102 rejection teaches the valve core being aligned with the fluid channel such that an outer edge of the valve core is adjacent an inner wall of the fluid channel and an inner edge of the pressure relief member is aligned with the outer edge of the valve core, and an outer edge of the pressure relief member is disposed within the pressure relief channel, the pressure relief member being deformable.
Applicant's amendments to the claims have necessitated further search and/or consideration and/or revision of the rejection, and accordingly, this action must be made Final. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kochanski (DE 102017214754 A1).
Kochanski discloses a pressure relief device (Figs. 1-4), comprising: a mounting seat (13) having an internal fluid channel (the fluid channel formed by the base portion of 13 and communicates with 11a and the fluid outlet formed at 14 when the outlet is opened), the fluid channel configured to provide fluid communication through the pressure relief device between an internal space of a component and an external environment to the component (para. [0001] - [0002]); a valve core (the portion of 11 which is radially inward from 11a and immediately surrounding 11a) arranged within the fluid channel of the mounting seat, the valve core being aligned with the fluid channel such that an outer edge of the valve core is adjacent an inner wall of the fluid channel (see Exhibit A) and a pressure relief channel (the channel formed past 14 when 14a and 14b are opened to allow fluid flow through; para. [0038] - [0042]) is defined by the outer edge of the valve core and the inner wall of the fluid channel of the mounting seat (see Exhibit A); and a pressure relief member (14a, 14b) arranged on the valve core (see Exhibit B) such that an inner edge of the pressure relief member is aligned with the outer edge of the valve core (as shown in Exhibit B), and an outer edge of the pressure relief member is disposed within the pressure relief channel (Exhibit B), the pressure relief member being deformable (para. [0038] - [0042]), wherein the pressure relief member is configured to open the pressure relief channel when the pressure relief member is deformed and close the pressure relief channel when the pressure relief member is not deformed. (Figs. 1-4; para. [0038] - [0042])





Exhibit A

    PNG
    media_image1.png
    685
    782
    media_image1.png
    Greyscale

Exhibit B

    PNG
    media_image2.png
    716
    885
    media_image2.png
    Greyscale

Regarding claim 2, Kochanski further discloses the pressure relief device according to claim 1, wherein the pressure relief member has a pressure bearing side (the bottom side with reference to Fig. 4), and the pressure relief member is configured to move between a blocked operating state (as shown in Fig. 4 in which 14a and 14b are in contact with 13) in which the pressure relief channel is closed to an open operating state (the state in which 14a and 14b are not in contact with 13) in which the pressure relief channel is open; wherein if a pressure on the pressure bearing side of the pressure relief member exceeds a predetermined value, the pressure relief member is deformed, such that the pressure relief member moves from the blocked operating state to the open operating state (para. [0038] - [0043]); and wherein if the pressure on the pressure bearing side of the pressure relief member is less than the predetermined value, the pressure relief member is not deformed, such that the pressure relief member remains in the blocked operating state or moves from the open operating state to the blocked operating state (para. [0038] - [0043]).
Regarding claim 3, Kochanski further discloses the pressure relief device according to claim 1, wherein the pressure relief member is comprised of a material having deformation properties (para. [0038] - [0043]).
Regarding claim 4, Kochanski further discloses the pressure relief device according to claim 1, wherein the valve core has a circular cross section (Fig. 2); and wherein the pressure relief member is formed as a ring (para. [0020]), such that the inner edge contacts the outer edge of the valve core and the outer edge of the pressure relief member abuts the mounting seat in a free state (Fig. 4) to close the pressure relief channel. (para. [0038] - [0043])
Regarding claim 5, Kochanski further discloses the pressure relief device according to claim 4, wherein the pressure relief member extends outwardly and downwardly from the inner edge to the outer edge. (Fig. 4)
Regarding claim 6, Kochanski further discloses the pressure relief device according to claim 1, wherein an inner surface of the pressure relief member is fixed to an outer surface of an outer rim of the valve core. (Fig. 4)
Regarding claim 7, Kochanski further discloses the pressure relief device according to claim 1, wherein the valve core includes a valve core through hole (11a); and wherein the pressure relief device further includes a waterproof and gas-permeable membrane (para. [0005]) configured to cover the valve core through hole of the valve core (Figs. 2-4), such that gas from the pressure relief channel may be discharged to the external environment through the waterproof and gas-permeable membrane. (para. [0005])
Regarding claim 8, Kochanski further discloses the pressure relief device according to claim 1, wherein the pressure relief device further includes a protective cover (200), having a protective cover through hole (see the through holes formed through 200 as shown in Figs. 1-4), and wherein the protective cover is arranged on the mounting seat (Figs. 1-4), such that the valve core and the pressure relief member are disposed within a space formed by the mounting seat and the protective cover (Fig. 4).
Regarding claim 9, Kochanski further discloses the pressure relief device according to claim 1, wherein the mounting seat is provided with at least one opening (see Exhibit C) adjacent to the pressure relief member, and wherein when the outer edge of the pressure relief member flexes upwardly, gas flowing between the outer edge of the pressure relief member and the inner wall of the fluid channel is released to the external environment through the at least one opening. (para. [0038] - [0043])

Exhibit C

    PNG
    media_image3.png
    477
    630
    media_image3.png
    Greyscale

Regarding claim 10, Kochanski further discloses the pressure relief device according to any of claims 1, wherein the pressure relief device is included in a battery pack (as described in para. [0001] - [0002]), comprising a battery pack housing (the housing of the battery pack), the battery pack housing having a mounting hole (the hole that 100 would fit within), and wherein the pressure relief device is mounted to the battery pack through the mounting hole of the battery pack housing. (para. [0001] - [0009])




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753